         Case 1:20-cr-00430-MKV Document 41 Filed 01/28/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007
                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                       January 27, 2021               DOC #:
                                                                                      DATE FILED: 
BY ECF
The Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Damien Matthews, 20 Cr. 430 (MKV)

Dear Judge Vyskocil:

        With the consent of defense counsel, the Government respectfully seeks an adjournment
of the deadline for its opposition to the defendant’s motion to dismiss the indictment (dkt. 25-26),
which is currently due by February 3, 2021, so that the parties may continue to discuss a potential
pre-trial disposition in the above-captioned case. The Government respectfully proposes that its
response to the defendant’s motion shall be filed by February 10, 2021, and that the defendant’s
reply shall be filed by February 24, 2021.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney for the
                                                       Southern District of New York

                                                 By:      /s/
                                                       Kaylan E. Lasky
                                                       Assistant United States Attorney
                                                       (212) 637-2315

cc: Ariel Werner, Esq.




                                              
